DETAILED ACTION
This is the Office action based on the 16642120 application filed February 26, 2020, and in response to applicant’s argument/remark filed on July 9, 2021.  Claims 1-12 are currently pending and have been considered below.  Applicant’s withdrawal of claims 9-10 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to  
 
Claims 1-5, 7-8 and 11-12 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grover et al. (U.S. PGPub. No. 20040089634), hereinafter “Grover”:--Claims 1, 5, 7, 8, 11: Grover teaches a slurry for polishing silicon oxide (abstract), comprisinga cerium compound, such as cerium hydroxide (Ce(OH)4) at a concentration of 0.05-10 wt.%, preferably 0.1-4 wt.% ([0025]);an abrasive, such as cerium oxide particles at a concentration of preferably 2-15 wt.% ([0018, 0035]);a chelating agent, such as phosphoric acid salt, at a concentration of 0.05-5 wt.% ([0029]);water [0063]).      Grover further teaches that the slurry has a pH of about 3 to 11 ([0014, 0044]).    It is noted that cerium hydroxide is a hydroxide of a tetravalent metal element, and phosphoric acid salt has a chemical formula as described in formula (1).      It is further noted that cerium hydroxide is highly water insoluble (see attachment “Cerium Hydroxide”), and that cerium oxide is easily to change to cerium hydroxide under high pH condition, as evidenced by Suzuki et al. (U.S. PGPub. No. 20160237316, .
 
 Claims 1-5, 7-8 and 11-12 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grover et al. (U.S. Pat. No. 5759917), hereinafter “Grover’917”:--Claims 1, 5, 7, 8, 11: Grover’917 teaches a slurry for polishing a silicon oxide surface 4) at a concentration of 0.05-10 wt.%, preferably 0.1-4 wt.% (Col. 3, Line 3 through Col. 4, Line 6);cerium oxide abrasives (Col. 4, Lines 41-42) at a concentration of 2-25 wt.%, preferably 2-15 wt.% (Col. 5, Lines 60-63);a phosphate salt, at a concentration of about 0.05-6 wt.% (Col. 3, Lines 35-56); andwater (Col. 9, Line 23).      Grover’917 further teaches that the slurry has a pH of about 3 to 11 ([0014, 0044]).    It is noted that cerium hydroxide is a hydroxide of a tetravalent metal element, and phosphoric acid salt has a chemical formula as described in formula (1).      It is further noted that cerium hydroxide is highly water insoluble (see attachment “Cerium Hydroxide”), and that cerium oxide is easily to change to cerium hydroxide, as evidenced by Suzuki et al. (U.S. PGPub. No. 20160237316, paragraph 0043).    According to Applicant, hydroxide of a tetravalent metal element, such as cerium hydroxide would form very fine particles in an alkali condition ([0079] of specification), and would contact with cerium oxide particles to form composite particle ([0146] of specification).      Although Grover’917 is silent about the cerium hydroxide particles contacting the cerium oxide particles, this is inherent as taught by Applicant in paragraph 0146 of the specification.       Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 Claims 4, 5 and 12 rejected under 35 U.S.C. 103 as obvious over Grover as applied to claim 1 above, and further in view of Lugg et al. (U.S. PGPub. No. 20160221146), hereinafter “Lugg”:--Claims 4, 5: Grover teaches the invention as above.  Grover further teaches that the slurry contains a buffering agent at a concentration about 0.01 to about 5 wt.% to maintain the pH range of about 3 to about 11 ([0044-0046]), but is silent about a chemical composition of the buffering agent.  Grover fails to teach the slurry comprises a compound as described in claim 4.        Lugg, also directed to a chemical mechanical polishing slurry ([0016]), teaches that the slurry may comprise a pH modifier ([0041]), wherein the pH modifier may advantageously be a buffer system, such as phosphoric acid-ammonium phosphate or polyphosphoric acid-ammoniurn polyphosphate that are designed to span a range from acidic to basic ([0046]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a buffer system, such as phosphoric acid-ammonium phosphate or polyphosphoric acid-ammoniurn polyphosphate as the buffer agent in the invention of Grover because Grover teaches to use the buffer agent to control the pH range of about 3 to about 11, but is silent about a chemical composition of the buffering agent, and Lugg teaches that such buffer agent would advantageously control the pH range from acidic to basic.
 Claims 4, 6 and 12 rejected under 35 U.S.C. 103 as obvious over Grover as applied to claim 1 above, and further in view of Hirano et al. (U.S. PGPub. No. 20060048455), hereinafter “Hirano”:--Claims 4, 6: Grover teaches the invention as above.  Grover further teaches that the slurry contains a pH modifier, such as an acid or a buffer, at a concentration about 0.01 to about 5 wt.% to maintain the pH range of about 3 to about 11 ([0044-0046]).  Grover fails to teach the slurry comprises a compound as described in claim 6.        Hirano, also directed to a chemical mechanical polishing slurry for polishing a surface (abstract), teaches that the organic phosphonic acid that is conventionally included in the slurry to protect the surface from corrosion and scratches is not sufficient ([0003-0004]).  Instead, Hirano teaches to use 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP) to for increase acidity and polishing speed of the slurry, and a salt of 1-hydroxyethylidene-1,1-diphosphonic acid to protect the surface from scratches and corrosion ([0006, 0015-0021]).       Lugg, also directed to a chemical mechanical polishing slurry ([0016]), teaches that the slurry may comprise a pH modifier ([0041]), wherein the pH modifier may advantageously be a buffer system based on polyprotic acid, such as polyphosphoric acid-ammoniurn polyphosphate that are designed to span a range from acidic to basic ([0046]).
Claims 1-5, 7-8 and 11-12 rejected under 35 U.S.C. 103 as obvious over Shinoda et al. (U.S. PGPub. No. 20120299158), hereinafter “Shinoda”:--Claims 1, 2, 3, 4, 5, 7, 8, 12: Shinoda teaches a polishing slurry for polishing a silicon oxide surface ([0004]), comprisingat least one cerium-based abrasive grains, such as cerium oxide and cerium hydroxide ([0033]), at a concentration 0.2-3 wt.% ([0041]);phosphoric acid  or phosphoric acid derivative, such as ammonium phosphate, at a concentration of 0.01-1 wt.% ([0067-0068]); andwater (abstract).       It is noted that ammonium phosphate reads on the composition recited in claim 4, and phosphoric acid reads on the composition recited in claim 5.      Therefore, it would have been obvious to one of ordinary skill in the art at the 
 
Claims 4, 6 and 12 rejected under 35 U.S.C. 103 as obvious over Shinoda as applied to claim 1 above, and further in view of Hirano:--Claims 4, 6: Shinoda teaches the invention as above, wherein the contains a phosphoric acid derivative at a concentration about 0.01 to about 1 wt.%.  Shinoda fails to teach the slurry comprises a compound as described in claim 6.        Hirano, also directed to a chemical mechanical polishing slurry for polishing a surface (abstract), teaches that the organic phosphonic acid that is conventionally included in the slurry to protect the surface from corrosion and scratches is not sufficient ([0003-0004]).  Instead, Hirano teaches to use 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP) to for increase acidity and polishing speed of the slurry, and a salt of 1-hydroxyethylidene-1,1-diphosphonic acid to protect the surface from scratches and corrosion ([0006, 0015-0021]).
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Grover does not teach the invention as recited in claim 1 because Grover teaches that the cerium hydroxide, when added to the slurry, is soluble and dissolve in the slurry, this argument is not persuasive.  It is noted that Grover teaches that the concentration of the cerium hydroxide in the slurry may be 10 wt.% ([0025]).  As taught by Applicant, such cerium hydroxide would form very fine particles in an alkali condition ([0079] of specification), and would contact with cerium oxide particles to form composite particle ([0146] of specification).     It is noted that cerium hydroxide is highly water insoluble unless under highly acidic condition (see attachment “Cerium Hydroxide”), and that cerium oxide is easily to change to cerium hydroxide solids under high pH condition, as evidenced by Suzuki et al. (U.S. PGPub. No. 20160237316, paragraph 0043).  Thus, since the concentration of the cerium hydroxide in the slurry may be 10 wt.% and the pH of the slurry may be 11, 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713